           Case 1:19-cv-00626-LY Document 132 Filed 12/02/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS                              pM   3:   53
                                                                           g   DEC -2
                                     AUSTIN DIVISION

 NEXTERA ENERGY CAPITAL                               §
 HOLDINGS, INC., NEXTERA ENERGY                       §
 TRANSMISSION, LLC, NEXTERA                           §
 ENERGY TRANSMISSION MIDWEST,                         §
 LLC, LONE STAR TRANSMISSION, LLC,                    §
 AND NEXTERA ENERGY                                   §
 TRANSMISSION SOUTHWEST, LLC,                         §
                   PLAINTIFFS,                        §   CAUSE NO. 1:1 9-CV-626-LY
                                                      §
 V.                                                   §
                                                      §
 DEANN T. WALKER, CHAIRMAN,                           §
 PUBLIC UTILITY COMMISSION OF                         §
 TEXAS; ARTHUR C. D'ANDREA,                           §
 COMMISSIONER, PUBLIC UTILITY                         §
 COMMISSION OF TEXAS; AND SHELLY                      §
 BOTKIN, COMMISSIONER, EACH IN HIS                    §
 OR HER OFFICIAL CAPACITY,                            §
                  DEFENDANTS.                         §

                                           J   1 I]


         Before the court are the Opposed Motion of the United States to Participate in the

December 4 Hearing filed November 15, 2019 (Doc. #125) and Statement in Opposition of the

Motion of the United States to Participate in the December 4 Hearing filed November 22, 2019

(Doe. #129). Having considered the motion and the response, the court is of the opinion that it

should be denied. The court has before it the Statement of Interest of the United States of

America filed September 20, 2019 (Doe. #110) and the summary of the United States' argument

as provided in its motion to participate in the December 4 (Doe. #125).    Therefore, the court

finds that the United States' participation in the December 4 hearing will not be useful to the

court.
         Case 1:19-cv-00626-LY Document 132 Filed 12/02/19 Page 2 of 2



      IT IS ORDERED that the Opposed Motion of the United States to Participate in the

December 4 Hearing filed November 15, 2019 (Doe. #125) is DENIED.

      SIGNED this               day of December, 2019.



                                        LEE     AKE
                                        UNI    D STATE DISTRICT JUDGE




                                          2
